Title: From Benjamin Franklin to Richard Jackson, 25 September 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Sept. 25. 1764
I wrote to you the 1st Instant, and a few Lines last Week per the Packet. Your Favour of June 30. is come to hand. The Assembly rose on Saturday last. Mr. Allen took a great deal of Pains to persuade the House to recall their Petition, but without the least Effect. The Letter sent you by the Committee of Correspondence, with the Petition, being communicated to the House, he fell into a violent Passion about that Part of it which says, that while the Judges are appointed by the Proprietor during his Pleasure, the People have no Security of an impartial Administration of Justice; this he took as a direct Attack upon his Character as a Judge, and would construe it so, tho’ by no means intended, exposing himself not a little by the unreasonableness of his Anger. The new Election comes on in a few Days, in which, ’tis thought by those who speak to me, very little Change will be made. But as at present only one Party comes about me, I can form no certain Judgment.
Before the House rose, they, in settling the Incidental Charges, order’d a Certificate for Seven Hundred Pounds Currency due to you for your Salary, being the Sum necessary to purchase Bills for £400 Sterling. This Certificate is in my Hands, and I shall receive the Cash for you out of the first Money rais’d to discharge Publick Debts.
I think they make Terms of Granting Lands rather hard. But however, if I am engag’d in the Grant you mention, I will do my Endeavour to forward the Settlement, by going to the Spot my self, examining all Advantages, and encouraging the People by Accounts of them, &c. I very much like the Partners.
My Son happens to be with me, and desires his respectful Compliments to you. Mr. Galloway also desires his, and acknowledges the Receipt of your Letter per last Ship, and will write soon.
Nothing is now talk’d of all over America, but Frugality and Oeconomy, abating the Use of West-India and English Luxuries, particularly the former. Our Papers are all full of these Discourses. I send you some Specimens of them. They will have some Effect, but not so much as the Writers expect from them. Habits are not easily changed. And as to Cloathing ourselves with our own Wool, ’tis impossible. Our Sheep have such small Fleeces, that the Wool of all the Mutton we eat will not supply us with Stockings. However, as we cannot, under the present Restrictions of our Trade make Pay for so much as we us’d to do, Necessity will enforce Frugality, and oblige us to use less of your Goods, or such as are coarser in kind. I am, dear Sir, with the greatest Respect Your most obedient humble Servant
B Franklin
R. Jackson Esqr.
 
Endorsed: 25th Sept. 1764 Benjn. Franklin Esqr
